Citation Nr: 0001366	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) original evaluation 
for service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  The veteran filed a timely 
notice of disagreement with the assigned rating evaluation 
and perfected a substantive appeal.  In April 1992, June 1992 
and September 1992, the veteran testified at a hearing over 
which a hearing officer of the RO presided.

This matter was previously before the Board in March 1995 and 
November 1997 wherein the case was Remanded for additional 
development.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  There is no convincing evidence of PTSD symptomatology 
during the appeal period.


CONCLUSION OF LAW

The schedular criteria for an original compensable rating 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1996- 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased original rating evaluation for his service 
connected PTSD is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).   Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and treatment 
records have been obtained, and the veteran was afforded a VA 
examination to assess his psychiatric disability and level of 
functioning in July 1998.  Therefore, the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The RO has assigned a zero percent schedular rating for PTSD 
in accordance with the Schedule's Diagnostic Code 9411 
(1996).  Pursuant to the criteria for evaluating psychiatric 
pathology set forth in the Schedule, a zero percent rating 
evaluation is warranted for PTSD when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent rating is warranted when there is less 
than the criteria for 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted, 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.   A 70 percent evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated. The veteran must also be demonstrably unable to 
obtain or retain employment.

In Hood v. Brown, 4 Vet.App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (Court) concluded that 
the term "definite" was qualitative in character.  In an 
opinion dated in November 1993, VA General Counsel held that 
"definite" should be construed as "distinct, unambiguous 
and moderately large in degree."  O.G.C. Prec. 9-93 (Nov. 9, 
1993).

Effective November 7, 1996, the rating criteria for mental 
disorders was amended. Under the revised rating criteria, a 
zero percent is appropriate when there is a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication. 

Where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, a 10 percent disability evaluation is warranted. 

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

Service connection for PTSD was established by means of a 
September 1991 rating action of the RO, wherein a 
noncompensable rating evaluation was assigned effective 
November 6, 1990.  The veteran expresses disagreement with 
the assigned evaluation and asserted that he was entitled to 
a higher rating evaluation for his PTSD.

At his hearings before the RO and in his correspondence with 
VA which has been associated with his claims folder, the 
veteran has asserted that the symptoms associated with his 
PTSD are more disabling than reflected by his current rating.  
The veteran has indicated that he receives ongoing monthly 
treatment at VA mental hygiene facilities.  He reported that 
he responds poorly to stressful situations, that he has sleep 
disturbance, and that he has a marked startle reaction.  He 
stated that he is essentially a social isolate and avoids 
crowded situations because of his inability to handle stress.  
He also reported experiencing flashbacks, nightmares related 
to his tour of duty in the Republic of Vietnam, decreased 
concentration, and memory loss, and that he takes Haldol to 
alleviate his symptoms.  

The veteran has been receiving ongoing treatment for his 
psychiatric problems through private and VA medical centers, 
including therapy sessions and medication.  A VA hospital 
discharge summary dated in February 1991 shows that the 
veteran reported with a history of schizophrenia and that he 
presently complained of PTSD, with flashbacks of Vietnam, and 
that he was also using cocaine and hearing the voice of God.  
Mental status examination revealed that the veteran was 
alert, and oriented to person, place and time.  He was mildly 
tangential, monotone, irritable, labile, and exhibited one 
crying association during the interview.  He was 
hallucinating, hearing the voice of God and feeling that he 
was "Black Jesus."  The diagnosis was paranoid type 
schizophrenia, alcohol abuse and cocaine abuse.

The veteran underwent a VA examination in April 1991, wherein 
he provided a history of combat experience in the Republic of 
Vietnam.  He reported flashbacks of killing and being 
exposed.  He indicated that he was having nightmares of a 
friend being killed in service, and being marked by survival 
guilt.  Examination revealed that he was freely verbal, 
relevant, logical and coherent, although superficial and 
vague.  There was no tangentiality, pressure of speech, or 
flight of ideas.  His affect was said to be appropriate, his 
mood was euthymic, and emotional tone was very low.  There 
was no loss of reality testing or suicidal ideations.  There 
were deficits of cognitive modalities noted.  The diagnosis 
was PTSD and bipolar disorder, in remission.

The veteran's claims folder, hospitalization records, and 
psychological testing results were reviewed by a VA 
psychiatrist in July 1991.  The examiner opined that the 
over-riding diagnosis was focused on the schizophrenia with 
alcohol and cocaine abuse, according to the documented 
record.  The symptoms of PTSD were said not to represent a 
primary diagnosis, but the findings by history did remain 
consistent with PTSD.  The examiner concluded that the 
primary pathology in the veteran was the diagnosis of 
schizophrenia with drug abuse.

VA outpatient treatment records dated from November 1988 to 
November 1992  show that the veteran was treated on numerous 
occasions for symptoms associated with schizophrenia and 
alcohol abuse.  The veteran was said to be taking Haldol for 
the symptoms associated with schizophrenia.  There was no 
indication of any treatment for symptoms associated with 
PTSD.

A VA hospital discharge summary dated in February 1995 shows 
that the veteran arrived on his own accord reporting that he 
had a "psychiatric illness."  He did not report any other 
symptoms except that he was having delusions of being "Black 
Jesus."  The veteran was admitted for evaluation.  The 
diagnosis was psychosis, not otherwise specified; alcohol 
intoxication; and alcohol abuse.  A Global Assessment of 
Functioning (GAF) code of 45-65 was assigned.

The Board notes that a GAF rating is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed.1994).

The veteran underwent a VA examination in August 1995.  The 
veteran denied any developmental, family, social or 
environmental history, but the examiner opined that he was 
entirely incapable of giving a meaningful past personal 
history.  The veteran reported experiencing depression, 
becoming jittery, and then becoming violent.  On direct 
questioning he reported having nightmares and flashbacks of 
"killing" in Vietnam, but could not give any details.  He 
indicated that he drinks heavily and has had 50 arrests as a 
result.  The examiner indicated that the veteran did not 
produce any other account of PTSD criteria in so far as 
specific combat reminders, avoidant behavior in relation to 
the reminders or hypervigilence in relation to combat 
experience rather than paranoid delusions.  The diagnosis was 
active paranoid type schizophrenia; alcohol abuse unrelated 
to the schizophrenia; and PTSD by history only without 
confirming evidence of criteria for PTSD at present.

The examiner also provided an addendum to his report 
indicating that the current mental status examination 
revealed the primary disabling psychiatric syndrome as 
psychosis, predominantly paranoid schizophrenia, active, with 
grandiosity, delusional systems, disorganized system of 
thought, auditory hallucinations, and multiple commitments at 
various hospitals for psychotic exacerbations.  His conduct 
was said to be assaultive, impulsive, with unpredictable 
acting out.  Judgment and comprehension were extremely poor 
with no evidence of insight.  He could not relate to peers or 
supervisors in the industrial environment because of his 
suspiciousness, paranoid ideas, aggressive acting out and 
alcohol abuse.  The examiner concluded that the veteran did 
not give a history of full criteria for PTSD.

The veteran underwent a VA examination in May 1996.  The 
veteran reported recurring and intrusive recollections, 
nightmares and flashbacks (particularly of combat and of the 
stench of burning human flesh); intense psychological and 
physiological stress upon exposure to events that symbolize 
or resemble an aspect of the trauma; efforts to avoid 
thinking about Vietnam; efforts to avoid activities of 
situations that arouse recollections; markedly diminished 
interest in significant activities; feelings of detachment 
and estrangement from others; sense of fore-shortened future; 
difficulty falling and staying asleep; irritability and 
outbursts of anger; difficulty concentrating; and exaggerated 
startle reflex.  He also reported poor appetite, social 
isolation and withdrawal with avoidance of crowds and 
constant physical motion.  The diagnosis was prolonged PTSD; 
depressive disorder, not otherwise specified, secondary to 
PTSD; anxiety disorder, not otherwise specified, secondary to 
PTSD; alcohol abuse, secondary to PTSD; cannabis abuse, 
secondary to PTSD; and schizophrenia by history, no evidence 
of psychosis/schizophrenia during this lengthy evaluation.  
The examiner provided a GAF of 35.  It was noted that the 
material in the claims folder lead the examiner to recommend 
a full battery of psychological testing to clarify the 
aforestated diagnoses.

In view of the inconsistent findings of the August 1995 and 
May 1996 VA examinations, in February 1997, the veteran was 
referred by VA to a private psychologist/professor for a full 
battery of psychological testing in order to clarify the 
diagnoses.  The veteran took the Minnesota Multiphasic 
Personality Inventory -2 (MMPI-2), which the examiner 
reviewed and on which he remarked.  The examiner indicated 
that results were invalid and that the usual threats to the 
validity included poor reading ability, low intelligence and 
psychosis.  The examiner concluded that it was likely haste, 
carelessness and poor motivation rather than a psychosis or 
low intelligence.

The examiner also noted that the veteran had a low score on 
PTSD scales, despite his endorsement of many unusual items.  
The examiner concluded the with a diagnostic impression of a 
history of alcohol and substance abuse; history of mood 
disorder with psychotic symptoms (psychotic depression / 
schizoaffective disorder / bipolar disease), apparently in 
full remission; personality disorder with paranoid and 
antisocial features; and PTSD is not currently present.  The 
examiner stated that he found no convincing evidence that 
PTSD was present in the past.
 
VA outpatient treatment records dated in February 1998 show 
that the veteran was treated for symptoms associated with 
paranoid schizophrenia, to include a medication adjustment 
therefor.

The veteran underwent a VA examination in July 1998.  The 
diagnosis was Axis I: Schizo-affective disorder, excited, 
with paranoid features, in partial remission.  The examiner 
indicated that in light of the veteran's severe interpersonal 
difficulty, his long term difficulty in cooperating with 
people in command and authority situations, his GAF for 
industrial functioning was 35.  In light of the veteran's 
severe interpersonal difficulty, his assaultive behavior, his 
GAF for social functioning was 35.  The highest GAF for the 
past year was said to be 35 for both areas.  The examiner 
concluded that the diagnosis on Axis I was not caused by or 
aggravated by PTSD.

VA outpatient treatment records dated from March 1999 to May 
1999 reveal that the veteran indicated he believed himself to 
be the "Black Jesus."  He noted that he was sleeping four 
to five hours per night.  He reported living with his sister 
and having nightmares related to combat.  He indicated that 
he had been in jail 40 times and was trying to stay out.  He 
indicated that he had no delusions or hallucinations, his 
mood and affect were fair, and he had no suicidal or 
aggressive thoughts.  He attended his first PTSD group and 
was welcomed by the other members.  He discussed his 
experience in Vietnam and his being on probation for 
assaulting his lady friend.

The veteran has also submitted records from the Social 
Security Administration which reveal that he has been awarded 
disability compensation effective in November 1988 with the 
primary diagnosis of paranoid schizophrenia and other 
functional psychotic disorder, and with a secondary diagnosis 
of substance dependence disorder.

To summarize, the medical evidence reflects that the 
veteran's psychiatric symptomatology is the result of 
disorders other than PTSD.  These include schizophrenia-
affective disorder.  Although the veteran was diagnosed with 
PTSD on examination in April 1991, subsequent diagnostic 
testing and evaluation showed that there had been no 
convincing evidence of PTSD symptomatology at any time.  In 
fact, the subsequent probative evidence of record does not 
show that the veteran exhibited PTSD symptoms.  

In July 1991, PTSD was noted by history only, and the 
diagnoses were psychosis and substance abuse.  This was also 
the case in February 1995 and in August 1995.  Although the 
diagnosis in May 1996 was prolonged PTSD, the examiner noted 
that additional testing was required for clarification of the 
underlying psychosis manifesting the veteran's symptoms.  The 
subsequent evaluation for that purpose in February 1997, 
concluded a diagnostic impression of a history of alcohol and 
substance abuse; history of mood disorder with psychotic 
symptoms, apparently in full remission; personality disorder 
with paranoid and antisocial features; and that PTSD is not 
currently present, with no convincing evidence that PTSD was 
ever present in the past.  The most recent examination 
elicited a diagnosis of excited schizo-affective disorder, 
with paranoid features, in partial remission that was not 
caused by or aggravated by PTSD.

In view of the fact that there is no convincing evidence of 
PTSD symptomatology during the appeal period, there is simply 
no basis to assign a compensable rating for PTSD under the 
old or the revised rating criteria.  Accordingly, the Board 
finds that the veteran's PTSD more closely approximates a 
noncompensable rating evaluation.

The undersigned has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1997), whether or not 
they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The 
undersigned has found no section that provides a basis upon 
which to assign a higher disability evaluation for the 
reasons discussed herein.  In this regard, the Board finds no 
basis which permits a rating in excess of zero percent and 
that the zero percent rating is the highest rating warranted 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased (compensable) original rating 
evaluation for PTSD is denied. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

